Citation Nr: 1441608	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-25 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  That decision granted service connection for PTSD and assigned a 30 percent disability rating, effective February 20, 2007.

In January 2014, the Board remanded the Veteran's appeal for additional development, to include a VA examination to assess the severity of the Veteran's PTSD symptoms.  As will be discussed below, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2014 remand, the Board directed the AOJ to obtain any outstanding mental health treatment records and afford the Veteran a VA examination to evaluate the current severity of his PTSD symptoms.  In addition to assessing the severity of the Veteran's symptoms, the examiner was asked to provide an opinion as to whether the Veteran's service-connected disabilities, in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.

In ordering the new VA examination, the Board noted the Veteran's reported increase in symptoms of depression and memory loss, and the increasingly lower global assessment of functioning scores contained in his VA mental health outpatient records.  The Veteran's treatment records also indicated that he was experiencing decreased concentration, which he believed was affecting his work.

As an initial matter, while the AOJ obtained updated mental health treatment records from the Vet Center, the records were not received and associated with the claims folder until after the examination had been completed.  The remand directed that any records obtained be associated with the claims folder and reviewed by the examiner, and the examiner specifically noted their absence.

With regard to the examination, the resultant report is inconsistent with the evidence of record and does not provide the information necessary to adjudicate the Veteran's claim.  For example, although the Veteran has been diagnosed with several mental health disorders in addition to PTSD, including depression and anxiety, the examiner marked "No" in response to whether the Veteran had more than one disorder.  As a result of this erroneous response, the examiner then failed to answer whether it was possible to differentiate what symptoms were attributable to each diagnosis, a determination that must be accomplished.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability).  Further, at the conclusion of the report, the examiner stated that the Veteran reported a moderately severe level of depression that was likely affecting his memory to a significant degree, but the examiner declined to consider such symptoms because the Veteran is not service connected for depression.

While the Veteran is not service-connected for depression, it is unclear from the examination report whether, and to what degree, any of his depressive symptoms were attributable to his PTSD.  Further, it is unclear whether, and to what degree, his memory complaints, including diminished concentration, were attributable to his PTSD.  Such determination is necessary to adjudicate the Veteran's claim under the applicable rating criteria.

Finally, it is unclear from the examination report whether any of the Veteran's symptoms are attributable to a non-service connected traumatic brain injury (TBI).  On the examination report, the examiner indicated that the Veteran had been diagnosed with TBI, but provided no response as to whether it was possible to differentiate what symptoms were attributable to TBI. However, in response to a different question, the examiner stated that it was possible to differentiate what portion of the Veteran's occupational and social impairment was attributable to his TBI diagnosis.  But rather than listing the attributable symptoms, as directed by the questionnaire, the examiner confusingly wrote: "Per VA records, TBI clinic, clinical presentation/symptoms were described as being due to psychiatric conditions."  The Board finds the examiner's answer to this question to be non-responsive and, therefore, inadequate.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

In light of the foregoing, the Board finds the examination and opinion to be inadequate.  The Veteran must be afforded a new VA examination to assess the severity of his PTSD and to distinguish, to the extent possible, the manifestations of his service-connected PTSD and any other non-service connected psychiatric disorder, to include his diagnosed depression and anxiety. 

The outcome of the Veteran's claim for an increased disability rating for his service-connected PTSD could impact his claim for entitlement to a TDIU.  As such, the claims are inextricably intertwined and a Board decision on the TDIU issue at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim must be held in abeyance pending the adjudication of the Veteran's claim for an increased disability rating for his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his PTSD, preferably by an examiner other than the May 2014 examiner.  The entire claims file, to include this remand and any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD, consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and explain the significance of the score.

To the extent possible, the examiner should distinguish the manifestations of the Veteran's service-connected PTSD and any other non-service connected psychiatric disorders, including his diagnosed depression and anxiety.  Additionally, the examiner should verify the reported diagnosis of TBI, and if valid, differentiate the symptoms attributable to such diagnosis.

The examiner is also requested to provide an opinion with regard to the degree of social and industrial impairment caused by the Veteran's PTSD, by itself, and in conjunction with his other service-connected disabilities (bilateral patellofemoral syndrome, gastroesophageal reflux disease, right elbow epicondylitis, and right wrist sprain) and specifically their impact on his ability to obtain and maintain substantially gainful employment (versus just marginal employment) consistent with his prior work experience, level of education and training.  Factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  

A rationale must be provided for any opinion expressed, citing the objective medical findings leading to the conclusion.

2.  After completion of the above and any other development deemed necessary, accomplish the following:

(a) First, readjudicate the Veteran's claim for an increased rating for PTSD.

(b) Second, readjudicate the Veteran's claim of entitlement to a TDIU.  (The need for additional development in this endeavor, to include a contemporaneous examination, is left to the discretion of the AOJ.)

If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

